United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                        January 14, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 04-30670
                             Summary Calendar



IN RE: CLARENCE T. NALLS, JR.,

                                          Respondent - Appellant.




            Appeal from the United States District Court
                For the Middle District of Louisiana
                        USDC No. 3:04-MC-18-B


Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Clarence T. Nalls, Jr., argues on appeal that the district

court    abused   its   discretion   by   imposing   on   him     an    18-month

suspension from practicing law before the U.S. District Court for

the Middle District of Louisiana.         We affirm.

     First, Nalls fails to provide a transcript of the show cause

hearing. Therefore, we dismiss his appeal insofar as he argues (i)

that the evidence was insufficient and (ii) that the judge who




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
presided over the show cause hearing found that Nalls had not

intentionally filed a frivolous lawsuit.1

     Furthermore, each of Nalls’s additional arguments also fails.

Nalls’s assertion that there is no legal authority to impose a

suspension of the practice of law is without merit.2                   As we have

noted, “[i]t is beyond dispute that a federal court may suspend or

dismiss     an    attorney   as    an   exercise   of   the   court's    inherent

powers.”3    Given the well-established power of a court to suspend

attorneys        from   practicing      before   it,    insofar   as    Nalls   is

challenging the Order to Show Cause as insufficient notice, his

argument still fails.             Although the OSC in this case did not

specifically mention the possibility of a suspension, nor did it

specify any particular Rule of Professional Conduct that was

breached, it did give reasonable notice. 4               The OSC reads: “IT IS

     1
      See Richardson v. Henry, 902 F.2d 414, 416 (5th Cir. 1990)
(noting, in context of an appeal of the sufficiency of the
evidence, “[t]he failure of an appellant to provide a transcript is
a proper ground for dismissal of the appeal”).
     2
      Crowe v. Smith, 151 F.3d 217, 230 (5th Cir. 1998) (“[T]he
imposition of disciplinary sanctions [such as a suspension] itself
implicates an independent and fundamental duty of the district
court--the supervision of the attorneys who practice as members of
its bar . . . .”).
     3
      Resolution Trust Corp. v. Bright, 6 F.3d 336, 340 (5th Cir.
1993).
     4
      See Sealed Appellant 1 v. Sealed Appellee 1, 211 F.3d 252,
254 (5th Cir. 2000) (“It is well settled in this Circuit that while
in disbarment proceedings, due process requires notice and an
opportunity to be heard, only rarely will more be required.”).
     Although we have upheld suspensions in cases where the
“district court judge ordered the two to show cause why they should

                                          2
ORDERED that Mr. Clarence T. Nalls . . . show cause . . . why

sanctions should not be imposed against him personally, under Fed.

Rule Civ. P. 11, 28 U.S.C. § 1927, and the inherent powers of the

court . . . .”5   It goes on to detail the objectionable behavior

potentially giving rise to sanctions.6

     AFFIRMED.




not be suspended from the practice of law before the district court
for a period of one year,” id., we have also done so in apparent
disregard for the specific mention of a suspension in the OSC, see,
e.g, Matter of Dragoo, 186 F.3d 614, 615 (5th Cir. 1999).
     5
       The phrases “show cause” and “why sanctions should not be
imposed against him personally” were emphasized in bold in the
original.
     6
      The OSC alleges that Nalls has engaged in
     conduct unreasonably and vexatiously multiplying these
     proceedings; and for submitting pleadings, motions and other
     papers that: (i) caused unnecessary delay and needlessly
     increased the cost of litigation; (ii) set forth claims and
     legal contentions that were not warranted by existing law or
     by a nonfrivolous argument for the extension, modification or
     reversal of existing law; and (iii) contained allegations and
     other factual contentions lacking evidentiary support.

                                3